Citation Nr: 0123747	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-02 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches, neck pain and numbness of the arms and shoulder.

2.  Entitlement to an increased disability rating for 
postoperative right abdominal wall incisional hernia, 
currently evaluated as 10 percent disabling.  

  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to November 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(the RO) which denied the veteran's claim of entitlement to 
VA benefits under § 1151 for headaches, neck pain and 
numbness of the arms and shoulder.  The July 1995 RO rating 
decision granted benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a postoperative right abdominal wall incisional 
hernia and assigned a noncompensable disability rating; the 
veteran disagreed with the assigned rating.    

In February 1996, the veteran testified before a RO hearing 
officer.  In an August 1996 decision, the hearing officer 
granted an increased disability rating, 10 percent, for the 
postoperative right abdominal wall incisional hernia under 
38 C.F.R. § 4.118, Diagnostic Code 7804 [tender or painful 
scar].  The veteran continued to express disagreement with 
the assigned disability rating. 

In May 1998, the Board remanded the case to the RO for 
additional development.  In October 2000, the RO issued a 
Supplemental Statement of the case which continued to deny 
the veteran's claims as to the two issues currently on 
appeal.  The case was subsequently returned to the Board.  

Other issues

In an October 1947 VA rating decision, service connection was 
granted for recurrent bilateral inguinal hernia.  A 10 
percent disability rating was assigned.

In the Board's May 1998 remand the issue of entitlement to an 
increased disability rating for the veteran's service-
connected bilateral inguinal hernia was mistakenly identified 
by the Board as an issue on appeal.  However, as was pointed 
out by the RO in a May 1998 memorandum, that issue was an is 
in fact not on appeal.  Although an April 2001 informal 
hearing presentation from the veteran's accredited 
representative referred to the issue of entitlement to an 
increased rating for the veteran's service-connected 
bilateral inguinal hernia, the presentation itself dealt with 
the postoperative right ventral hernia, not the bilateral 
inguinal hernia.  Moreover, in a subsequent informal hearing 
presentation, dated in September 2001, the veteran's 
accredited representative in essence acknowledged that the 
correct issue was entitlement to an increased disability 
rating for the right ventral hernia, not the bilateral 
inguinal hernia, correctly pointing out that a January 1998 
informal hearing presentation had identified the issue as 
entitlement to an increased rating for the postoperative 
right ventral hernia.  

Accordingly, the Board notes that the issue of entitlement to 
an increased rating for the veteran's service-connected 
bilateral inguinal hernia is not in appellate status and will 
be discussed no further herein.    

In the July 1995 rating decision referred to above, the RO 
also denied entitlement to benefits under 1151 for 
constipation.  In October 1995, the veteran filed a Notice of 
Disagreement as to the issues listed on the first page of 
this decision.  He did not, however, mention the matter of 
entitlement to benefits under 38 U.S.C.A. § 1151 for 
constipation.  The veteran requested a hearing in January 
1996, and one was held in February 1996.  At that time the 
issues discussed did not include entitlement to benefits 
under 1151 for constipation.  

Based on the above procedural history, it is clear that the 
veteran did not disagree with the July 1995 decision 
regarding § 1151 benefits for constipation within the time 
period permitted.  Thus, that decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.203, 20.1103.  New 
and material evidence must be submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  

In its May 1998 remand, based on statements made by the 
veteran's representative, the Board referred the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
bowel problems to the RO for consideration.  The RO 
accordingly contacted the veteran and requested additional 
evidence with respect to that issue.  In September 1998, the 
veteran requested to reopen his claim of entitlement to 
§ 1151 benefits for constipation; he submitted certain 
medical records in this regard.  

In December 1999 and again in October 2000, the RO issued 
Supplemental Statements of the Case which included the issue 
as entitlement to 1151 benefits for constipation.  The RO 
denied the veteran's claim on each occasion.  The veteran has 
not disagreed with the RO's determination.  In particular, in 
November 2000, the veteran submitted a Statement in Support 
of Claim (VA Form 21-4138) concerning the two issues which 
are currently on appeal; constipation was not mentioned.  In 
subsequent submissions to VA, the veteran's representatives 
have not mentioned  the matter of constipation.

Based on the foregoing procedural history, the Board believes 
that the veteran has not filed a Notice of Disagreement (NOD) 
as to the issue of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for constipation.  
Accordingly, that issue is not in appellate status and will 
be discussed no further herein.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a 
NOD initiates appellate review in the VA administrative 
adjudication process].


FINDINGS OF FACT

1.  There is competent medical evidence showing that the 
veteran incurred additional disability due to treatment 
performed by the VA.  

2.  The residuals of a ventral hernia are manifested by a 
tender and painful scar.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000) for headaches, neck 
pain and numbness of the arms and shoulder have been met.  38 
U.S.C.A. §§ 1151 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 
(1996).

2.  The criteria for an increased evaluation for residuals of 
a post-operative ventral hernia have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114 Diagnostic 
Code 7339 and § 4.118, Diagnostic Code 7804 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking benefits unde the provisions of 
38 U.S.C.A. § 1151 for headaches, neck pain and numbness of 
the arms and shoulder.  In essence, he contends, that such 
disabilities were incurred, or became worse, as a result of 
VA medical treatment.  He also is seeking an increased 
disability rating for a  postoperative right abdominal wall 
incisional hernia, for which he is receiving compensation 
under the provisions of 38 U.S.C.A. § 1151 and which is 
currently evaluated as 10 percent disabling.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The two issues on appeal 
will then be separately addressed. 

Initial matter - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law 

redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, the RO issued a rating decision with respect to 
the veteran's claims in July 1995.  VA then sent the veteran 
correspondence notifying him of the denials.  The 
correspondence also included information regarding the 
veteran's procedural and appellate rights.  Following the 
veteran's NOD, the RO issued the veteran a  Statement of the 
Case in October 1995, which informed him veteran of the 
evidence necessary to support his claims.  The veteran was 
offered the opportunity to present testimony in support of 
his claims in a personal hearing, and he indeed did so in 
February 1996.  As noted in the Introduction, the Board 
remanded this case in May 1998 so that additional evidentiary 
development could be accomplished.  Upon the receipt of 
additional evidence, VA issued the veteran Supplemental 
Statements of the Case in December 1999 and in November 2000, 
explaining again the applicable regulations relating to the 
veteran's claims.  With this history, the Board finds that VA 
has met its statutory duty to notify.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

In the instant case, he veteran has undergone VA examinations 
in regards to his claim, most recently in July 1999.  The 
Board observes in this connection that its May 1998 remand 
was principally for the purpose of obtaining thorough medical 
examination of the veteran.  This has been accomplished.  
Also, the veteran's outpatient VA medical records and other 
medical record have been obtained pursuant to instructions 
contained in the Board's remand, to the extent practicable.    

Moreover, the veteran and his representative have been given 
ample opportunity to present evidence and argument in support 
of the claim.  In this regard, the veteran has submitted 
argument and  medical evidence that is pertinent to his 
claims.  The veteran's representative has also submitted a 
written brief on appeal in connection with the veteran's 
claims.  On this basis, the Board finds that there is ample 
medical and other evidence of record to adjudicate this 
claim.  

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulations.

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches, neck pain and numbness of the arms and shoulder.

In evaluating the veteran's claim, the Board will initially 
discuss the pertinent law and VA regulations; discuss the 
factual background relating to this issue; and then analyze 
the veteran's claim and render a decision.

Pertinent law and regulations

38 U.S.C. § 1151

In general, when a veteran suffers additional disability as 
the result of hospital care, medical or surgical treatment, 
or examination furnished by VA, disability compensation shall 
be awarded in the same manner as if such additional 
disability or death were service-connected. 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (2000).  

During the pendency of this appeal, 38 U.S.C.A. § 1151 was 
amended.  The amended statute indicates that a showing of 
negligence or fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997.  
However, for claims filed prior to October 1, 1997, as here, 
a claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L.Ed. 2d 462 (1994). The Board will 
accordingly use the pre-October 1, 1997 version of the law, 
since it is obviously more favorable to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) [where 
the law or regulation governing the case changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply].

In Brown v. Gardner, the United States Supreme Court held 
that VA's interpretation of 38 U.S.C. 1151 as encompassing 
only additional disability resulting from VA negligence or 
from accidents during treatment was unduly narrow.  The 
Supreme Court found that the statutory language of 38 
U.S.C.A. 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. 

However, the Court further held that not every "additional 
disability" was compensable. The validity of the remainder of 
38 C.F.R. 3.358 was not questioned. 

 	"We do not, of course, intend to cast any doubt on the 
regulations insofar as they exclude coverage for incidents of 
a disease's or injury's natural progression, occurring after 
the date of treatment .... VA's action is not the cause of 
the disability in those situations."  Brown v. Gardner, 115 
S.Ct. 552, 556 n.3.

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
further cautions that that not every additional disability is 
compensable.

Under 38 C.F.R. 3.358(c)(3) (1996), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. 38 C.F.R. § 3.358(b)(1) (2000).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (2000).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2000). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual background

Private medical records show that in August 1983, the veteran 
complained of headaches and neck pain.  In September 1983, he 
reported having neck pain for the past five years, which he 
reported was present all of the time.  He also noted having a 
pinched nerve with paresthesia down the left arm which had 
largely resolved after using cervical traction.  Flexion of 
the neck was to 15 degrees, and extension was to 10 degrees.  
Narrowing of the disc space at C5-6 and at C6-7 was 
identified.   

The veteran underwent diskectomies at the C4-5, C5-6, and C6-
7 levels and had a cervical fusion at a VA facility in July 
1987.  VA medical records dated in early 1987, prior to his 
surgery, show complaints of neck pain, headaches, arm pain 
and numbness.  In April 1987, the veteran was hospitalized at 
a VA facility and he complained of left arm pain and 
paresthesia as well as significant posterior and inferior 
headaches that radiated to the left shoulder.  He reported 
numbness and weakness in the hands.  Severe limitation of 
motion was noted, with extension and flexion to 30 degrees.  
There was no pain on motion.  

VA records show that in July 1987, the veteran reported that 
he had had C5-6 and C6-7 spondylosis and that traction and 
nonsteroidals as well as physical therapy had not worked. He 
reported pain in the neck, shoulder and scapula.  He also 
reported forearm numbness.  Examination showed tenderness at 
the lower cervical border.  There was decreased light touch 
at left C-6 distribution and decreased pin at the left C-5 
and T-1 distribution. 

The veteran underwent an anterior cervical diskectomy and 
fusion at the C4-5, C5-6, and C6-7 levels.  It was noted that 
he tolerated the procedure well and on day two 
postoperatively, he was up and about without a problem.  It 
was noted that the veteran described his pain as being much 
less.  It was reported that his motor skills remained 
excellent in both upper extremities and his sensory was 
decreased pin to light touch in the left C-6 distribution as 
pre-op.  

In June 1988, the veteran reported that he had felt well for 
two months after his 1987 surgery, but noticed progressive 
episodes of pain in both forearms and the upper shoulder 
regions.  Paresthesias were reported in the shoulders and the 
hands.  His reflexes showed 2+ biceps, 2+ triceps, and 2+ 
radials.  He complained of dysesthesias along the C6 
distribution in his left upper extremity, and in his right 
upper extremity along the C6 and C7, and occasionally C8 
distribution.  His motor exam was essentially normal for all 
muscle groups.  Sensory exam showed the veteran to have 
hypesthesia along the C6 dermatome of his left upper 
extremity, and along the C6, C7 and C8 dermatomes of his 
right upper extremity.  The assessment  was a probable 
nonunion at C5-C6 and C6-C7, status post diskectomies at 
these same levels.  A myelogram and CAT scan were obtained.  
The myelogram confirmed pseudoarthroses at C5-C6 and C6-C7.  
Additionally, considerable impingement anterior cord 
compression was present at these same levels.  It was felt, 
after considerable discussion between the medical examiners, 
that an anterior approach would best relieve the veteran's 
symptoms.  In June 1988, C5-C6 and superior portion of C7 
carpectomies were performed, along with fusion of C4-C7 using 
a right iliac crest bone graft.  The veteran sustained a 
small dural tear during the procedure. Thereafter, he was 
taken to the ICU in excellent condition.  It was noted that 
his ICU course was uneventful.  It was noted that he 
continued to have a "beautiful" post-op course and was 
transferred back to the floor after 11/2 days in the ICU.    
Neurologic examination showed all motor groups to be grade 5, 
and all reflexes to be symmetrical.  There was no Hoffmann's 
sign, which was present preoperatively, and sensation was 
noted to be intact.  It was stated that essentially, he had a 
normal neurologic exam.  

In a March 1989 letter, a private physician noted that the 
veteran had complaints of pain in his neck radiating down the 
upper extremity to the hand as well as some weakness of the 
left arm.  The veteran reported that he had had no change in 
his symptoms since his surgeries in 1987 and 1988.  On 
examination, it was noted that there was rather marked 
limitation of motion in the cervical spine with pain on 
extension.  The biceps jerk on the left was absent and there 
was hypesthesia of the left forearm.    

The veteran was admitted to a VA facility in December 1989, 
where he complained of neck pain and stiffness as well as 
occasional paresthesias in the ulnar border of both hands, 
which he stated were chronic in nature since his first 
operation.  It was noted that tomograms taken in October 1989 
revealed a C5-C6 nonunion of the iliac crest bone graft.  It 
was noted that despite the use of a soft collar, the veteran 
continued to have complaints.  Examination showed tenderness 
at the posterior midline of the cervical spine with 
anterior/posterior cervical musculature.  Range of motion was 
noted to be limited.  Motor was 5/5 throughout.  Sensation 
was slightly decreased to pin prick and light touch in the 
distal forearm bilaterally.  Reflexes were 2+ and 
symmetrical.  There was a splaying of the C5-6 spinous 
processes with nonunion of C5-6.  The impression was a 
cervical pseudoarthrosis, and a posterior spinal fusion was 
performed.  

In a January 1993 VA memorandum, a VA staff physician from 
the neurosurgery section reported that the veteran's records 
were reviewed and that past medical history showed the 
veteran had been treated for pain, headaches, and depression.  
It was noted that the veteran had a long history of 
symptomatic cervical spine degenerative disease which failed 
to respond to conservative treatment.  It was  reported that 
two anterior and one posterior cervical fusions were carried 
out in an effort to control the veteran's symptoms.  The 
examiner opined that the complications of nonunion were 
adequately resolved and that there was no evidence of 
variance from accepted standards of medical practice, 
informed consent or management of the primary surgical 
therapy or complications.  

In February 1996, the veteran testified at a personal hearing 
at the RO in support of his claims.  He stated that he was 
told by VA doctors that his surgery would improve his 
headache, neck pain and numbness of the shoulders.   He 
reported that his symptoms worsened.  He described his 
symptoms.  A complete transcript is of record.  

The veteran was examined by VA in February 1997.  He 
complained of pain and numbness in the neck and arms.  On 
examination, it was noted that his neck was rigid and in a 
stiff neck position.  It was stated that he had very poor 
range of motion, and that the cervical spine was in a 
somewhat flexed position.  It was stated that he was fixed in 
a flexed position. Forward flexion of the cervical spine was 
to 18 degrees; backward extension was to 10 degrees; left 
lateral flexion was to 6 degrees; right lateral flexion was 
to 8 degrees; and rotation to the left and to the right was 
to 15 degrees.  It was noted that there was pain on all 
motions.  The examiner stated that he could not identify any 
neurological involvement.  The diagnosis was cervical disc 
disease with fusion to the cervical spine resulting in marked 
decreased range of motion; chronic neck pain secondary to 
same.  

Pursuant to instructions contained in the Board's May 1998 
remand, the veteran underwent a VA examination in October 
1998.  It was noted that the veteran's claims file had been 
reviewed in detail and that the veteran was interviewed and 
examined.  It was noted that an EMG was also performed.  The 
veteran complained of headaches, neck pain, and back pain.  
It was noted that in July of 1987, he underwent diskectomies 
at the C4-5, C5-6, and C6-7 levels and also had a cervical 
fusion.  The examiner stated that according to the C-file, 
the veteran did well with less pain present over the first 
two months after the surgery before recurrence of these 
symptoms at a much greater frequency and duration.  It was 
noted that the veteran reported that he did not remember any 
improvement after this surgery.  The examiner stated that in 
June 1988, the veteran underwent a repeat anterior 
decompression at C5 and 6 and partially at C7, and that the 
notes from the hospital stay after the second surgery did not 
mention significant complaints of pain, but that the veteran 
was taking narcotic analgesics at the time.  It was noted 
that the veteran reported that he did not have any 
improvement after this surgery either and that the worsened 
condition following the first surgery continued.  He reported 
continuing to have nearly constant pain and numbness in his 
neck and shoulders and posterior head.  The examiner stated 
that in December of 1989, the veteran had a third surgery 
with a posterior cervical fusion for nonunion, and that 
again, the veteran reported that this did not produce any 
improvement. The veteran described his symptoms as a constant 
tingling sensation in the shoulders and down his arms.  He 
stated that this got worse at night and seemed to be 
positional somewhat.  He stated that the symptoms started in 
the back of the neck with a little bit of pain but mostly 
tingling and radiated down the upper limbs, sometimes all the 
way to the fingers. The left arm was reported to be slightly 
worse than the right.  In addition to lying in bed at night, 
he stated that sitting and driving for a long period of time 
seemed to make his symptoms worse.  The veteran stated that 
the headaches started in the back of his neck and shoulders 
and tended to remain in the back of the head without moving 
forward very much.  He described it as an aching pain more 
than a throbbing pain.  He had no visual changes, nausea, or 
photophobia associated with the headaches.  The veteran 
stated that he thought the pain and tingling had not worsened 
in recent years but had stayed fairly constant. 

On examination, there was some tenderness over the posterior 
neck and upper right trapezius muscle.  The neck had very 
minimal range of motion to flexion, extension, left and right 
lateral rotation, and flexion to the right and to the left.  
Sensation was intact at all levels to light touch, position, 
and pinprick with the exception of a very minimal deficit in 
the distribution of the left median nerve to pin prick.  

An EMG showed evidence for a mild median neuropathy at the 
wrist noted to be carpal tunnel syndrome.  No 
electrodiagnostic evidence was seen for a right C5 to TI  
radiculopathy or for a left C5 to I radiculopathy. The 
diagnosis was: chronic neck, shoulder, and posterior head 
numbness and pain, sometimes radiating down either or both 
upper limbs as far as the hands; no evidence seen for a 
cervical radiculopathy either on physical examination or on 
electrodiagnostic testing; unable to quantitate from the C-
file how frequent and severe symptoms were prior to his 
initial surgery, will have to rely on his recollection that 
indeed the symptoms became more severe and much more frequent 
following the first surgery; this would suggest that the 
changes were at least in part a result of the surgery.  The 
decreased range of motion of the cervical spine in all 
directions was opined to certainly be compatible with the 
veteran having had the cervical fusion surgeries.  

The VA examiner was noted that the intention of the cervical 
spine surgeries was to produce improvement in the veteran's 
sensory changes, but that the veteran's response appeared to 
indicate that his condition may have in fact worsened as a 
result of the surgeries.

Private medical records submitted by the veteran in September 
1999 show treatment in August and September 1999 for 
complaints of neck pain.  Neck tenderness was noted.  In 
August 1999, flexion was to 0 degrees and extension was to 40 
degrees.  In September 1999, flexion was to 15 degrees and 
extension was to 50 degrees.  

Analysis

At the outset of its discussion, the Board wishes to make it 
clear that failed surgery, alone, is not sufficient to 
warrant compensation under the provisions of 38 U.S.C.A. 
§ 1151.  It is clear from the law and VA regulations that 
additional disability must have resulted from VA medical 
treatment.

Secondly, in this case it is important to note that the 
veteran had the medical problems for which he seek 
compensation under § 1151 before receiving VA medical 
treatment.  Private and VA medical records dated  prior to 
his surgery show complaints of neck pain, headaches, arm pain 
and numbness.  Indeed, the VA medical treatment in 1987 and 
later was an attempt to alleviate or at least reduce his 
symptomatology.  Thus, the veteran in essence seeks 
compensation based on aggravation of previously-existing 
medical problems. 

The Board has considered all of the evidence of record and 
concludes that this evidence, notably the October 1998 VA 
opinion, supports the veteran's contentions that he incurred 
additional disability due to VA treatment.  The October 1998 
VA medical opinion, which was generated in response to the 
Board's May 1998 remand request that such an opinion be 
obtained, stated that since the veteran's complaints were 
more severe and more frequent following the first surgery, 
this would suggest that the changes were at least in part a 
result of the surgery.  It was also stated that the decreased 
motion was compatible with the cervical fusion surgeries, and 
the examiner noted that the veteran's response to the 
surgeries indicated that his condition might have in fact 
worsened as a result of the surgeries.  

The Board finds that the October 1998 VA medical opinion is 
generally consistent with the contemporaneous clinical 
evidence of record.  That evidence appears to indicate that 
the veteran's symptoms, although initially relieved from the 
surgery, became worse after the initial surgery.  The Board 
observes that two additional surgical interventions by VA 
were done, again seemingly without much success. 

A January 1993 VA memorandum from a VA physician indicates 
that there was no variance from accepted medical standards.  
The Board has no reason to dispute that conclusion, as it 
appears to be consistent with the other medical evidence of 
record.  However, as discussed by the Board above, the 
standard which must be applied under Gardner does not revolve 
around alleged fault or negligence on the part of VA.  
Rather, as discussed above, the questions which must be 
answered are twofold: (1) is there additional disability 
resulting form VA medical treatment and (2) if so, do any of 
the exceptions found in the regulation apply.  In this case, 
as discussed above, the answer to question (1) is yes, based 
on the medical evidence of record.  As to question (2), the 
answer is no.  The evidence of record, which has been 
described in detail above, indicates that the veteran's 
additional disability is causally related to VA 
hospitalization or medical or surgical treatment; it is not 
merely coincidental with the VA hospitalization or medical or 
surgical treatment; it is not the continuance or natural 
progress of the disorder for which VA hospitalization or 
medical or surgical treatment was authorized; and it is not 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  

In summary, for the reasons and bases expressed above, the 
Board concludes that compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for headaches, neck pain and 
numbness of the arms and shoulders is warranted.  To that 
extent, the benefit on appeal is granted.  The Board wishes 
to make it clear, however, that not all of the veteran's 
claimed symptomatology may be compensated, just that which is 
due to the VA medical treatment.  Cf. 38 C.F.R. § 4.22; Allen 
v. Brown, 7 Vet. App. 439 (1995). However, it is not within 
the jurisdiction of the Board to assign a disability rating 
in the first instance.  

2.  Entitlement to an increased disability rating for 
postoperative right abdominal wall incisional hernia, 
currently evaluated as 10 percent disabling.

The veteran is seeking an increased rating for his 
postoperative, recurrent right abdominal wall incisional 
hernia, which is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Codes 7339-7804.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Separate 
diagnostic codes identify various disabilities.

 If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Specific schedular criteria 

Diagnostic Code 7804 provides that a 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration. 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2000).

A 40 percent evaluation is warranted for a large ventral 
hernia which is not well supported by a belt under ordinary 
conditions.  A 20 percent evaluation is warranted for a small 
postoperative ventral hernia which is not well supported by a 
belt under ordinary conditions, or a healed hernia or post 
operative wound with weakening of the abdominal wall and 
indications for a supporting belt. A noncompensable rating is 
warranted for healed post-operative wounds, when there is no 
related disability and a belt not indicated. 38 C.F.R. § 
4.114, Code 7339 (2000).

The Board observes as a matter of completeness that certain 
provisions within 38 C.F.R. § 4.114 pertaining to liver 
disorders have been revised, effective July 2, 2001.  
Diagnostic Code 7339 was not changed. 

Factual background

In accordance with 38 U.S.C.A. § 7104(a), 38 C.F.R. §§ 4.1, 
4.2 (2000) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the pertinent history of the 
disability at issue here.  

It appears from the medical evidence of record than an 
incisional hernia resulted from bone graft surgery which was 
undertaken in connection with the spinal fusion surgery in 
June 1988 (which is described in greater detail in connection 
with the factual background of the first issue, above).  In 
April 1989, the veteran underwent mesh repair of a right 
flank hernia and right incisional hernia at a VA facility. 
He again underwent a mesh repair of the right flank hernia in 
April 1991.
  
In its July 1995 rating decision, the RO determined that the 
veteran had sustained additional disability in the form of an 
incisional hernia at the bone graft site.  The RO granted the 
veteran a noncompensable percent rating for a postoperative, 
recurrent right abdominal wall incisional hernia under the 
provisions of 38 U.S.C.A. § 1151.  A noncompensable 
disability rating was assigned under Diagnostic ode 7339.

A 10 percent rating under Diagnostic Code 7804 [tender and 
painful scars] was granted by the hearing officer at the RO 
in August 1996, who found that the veteran's disability was 
analogous to a tender scar.  This was based on hearing 
testimony in February 1996 when the veteran testified that he 
was in constant pain, and VA outpatient treatment records 
which showed tenderness and incisional pain.  

The veteran was examined by a VA fee-basis examiner in 
October 1998.  The examiner noted a 15 cm scar to the right 
of the anterior iliac crest.  Examination was noted not to 
reveal any hernia-related pain.  [The examiner also 
identified a 7 cm well healed right inguinal hernia scar.  As 
discussed in the Introduction, service connection has been 
granted for bilateral inguinal hernia.  This is not part of 
the current appeal.]   

The most recent VA examination report, dated in July 1999, 
found chronic pain in the area of the surgical scar for bone 
harvesting on the right side.  

Analysis

The veteran's ventral hernia is rated by the RO as a tender 
and painful scar under Diagnostic Codes 7339-7804.  38 C.F.R. 
§ 4.27 (2000) provides that hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned. The additional code is shown after a 
hyphen.

The maximum disability rating which may be assigned under 
Diagnostic Code 7804 is 10 percent.  The Board has therefore 
explored the possibility of rating the veteran under 
Diagnostic Code 7339.  However, there is no clinical evidence 
of record demonstrating the presence of a hernia or any 
residuals thereof, such as weakening of the muscles.  Recent 
examinations have not noted any hernia-related 
symptomatology.  The only pathology which has been clinically 
associated with the site of the bone graft donor surgery is 
the painful scar.  The Board therefore agrees with the RO's 
analysis of the veteran's disability, i.e. it is properly 
rated under Diagnostic Code 7804.  Rating the veteran under 
Diagnostic Code 7339 leads to the conclusion that a 
noncompensable rating is warranted, since the only 
identifiable pathology is a healed postoperative wound.  See 
38 C.F.R. § 4.114, Diagnostic Code 7339.   

It appears that the veteran is contending, in essence, that 
the ventral scar causes other problems, in particular 
abdominal pain.  Although the veteran is competent to 
describe his symptomatology, to the extent that he seeks to 
ascribe particular symptomatology (abdominal pain) to a 
specific diagnosis (ventral hernia vs. inguinal hernia or 
some other disability), his lay speculation as to medical 
matters cannot constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). The 
Board finds that the medical evidence of record, described 
above, outweighs the veteran's statements on such matters.  
The medical evidence clearly indicates that the only 
residuals of the disability currently under review is the 
surgical scar.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a 10 percent disability rating has been 
assigned for the entire period since 1988, with the exception 
of certain periods during which temporary total disability 
ratings were in effect.  The Board has identified no periods 
during which a rating higher or lower than the currently 
assigned 10 percent is applicable, and the veteran has 
suggested no such periods. 

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The increased rating sought by 
the veteran on appeal is accordingly denied. 


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for additional disability for headaches, neck pain and 
numbness of the arms and shoulders is granted.

Entitlement to a rating in excess of 10 percent for residuals 
of a ventral hernia is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 



